Email: cmatheson@mmlawus.com                                                            4870 Sadler Road
Direct: 804.762.5332                                                                          Third Floor
                                                                                    Glen Allen, VA 23060

                                            June 11, 2020

BY ECF

Honorable Kiyo A. Matsumoto
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        Re:      Cohen v. Capital One Funding, LLC et al.
                 Case No.: 1:19-cv-03479- KAM-RLM

Dear Judge Matsumoto:

          This firm represents Defendants Capital One Funding, LLC, The Bank of New York
Mellon, solely in its capacity as trustee of Capital One Master Trust, and Capital One Multi-Asset
Execution Trust (collectively, “Defendants”) in connection with the above-referenced litigation. I
write on behalf of Defendants in response to Plaintiffs’ letter dated June 10, 2020, regarding the
ruling issued in Administrator of the Uniform Consumer Credit Code v. Marlette Funding et al.,
Case No. 2017-cv-30376 (“Marlette Funding”). Plaintiffs’ letter appears to violate this Court’s
April 28 Order. Defendants respectfully request that, if the Court chooses to consider Plaintiffs’
letter, it also consider this letter.

        The ruling in Marlette Funding has no application to this case. Marlette Funding involves
the sale or assignment of loans. In this case, by contrast, the national bank that originated the loans
at issue (Capital One Bank (USA), N.A.) still owns those loans. Capital One Bank (USA), N.A.
sold only the loan receivables and retained the loans themselves.

                                               Respectfully,

                                               /s/ Cameron S. Matheson

                                               Cameron S. Matheson


cc:     Counsel for Plaintiffs (by ECF)




              New York     ♦               Virginia            ♦           Washington, D.C.
